


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EDWARD MAX LEWIS,

         Plaintiff,
                                                   Case No. 14-cv-446-wmc
    v.

LEON STENZ, CHARLES SIMONO,
JOHN DENNEE, GEORGE STAMPER,
STEVE WEBER, LESLI HROUDA,
LINDA HELMICK, DONALD
STONEFIELD, RICHARD BRANDER,
BETTY THUNDER, WISCONSIN
MUTUAL INSURANCE
CORPORATION and LEAGUE OF
WISCONSIN MUNICIPALITIES
MUTUAL INSURANCE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                9/25/2019
         Peter Oppeneer, Clerk of Court                     Date





